Citation Nr: 0010715	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) which found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by an RO rating decision in November 
1983, and that decision is final.

2.  Evidence received since the final November 1983 rating 
decision with regard to PTSD is new, in that it is not 
cumulative and was not previously considered by 
decisionmakers, it bears directly or substantially on whether 
the veteran's PTSD is related to service, and it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not serve in combat while in service.

4.  The claim of entitlement to service connection for PTSD 
is not supported by credible evidence of sufficient in-
service stressors.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  Evidence received since the November 1983 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 5107 (a); 38 C.F.R. §§ 3.303, 3.304 (f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen for 
mild anxiety in July 1970.  Situational reaction precipitated 
by reaction to the dependency fostered by hospitalization and 
his recent marriage was assessed.  It was noted that his 
condition caused tiredness and restlessness, but that he was 
psychiatrically fit for duty.  No psychiatric abnormalities 
were noted upon discharge from service although at that time 
he reported having or having had depression or excessive 
worry and nervous trouble.

The veteran was hospitalized at a VA facility for alcohol 
detoxification in March and April 1983 and again in August 
and September 1983 for alcohol abuse and depressive reaction 
with suicidal thoughts.  On examination during the latter 
hospitalization, the veteran reportedly exhibited 
symptomatology of anxiety depressive disorder.  Mild to 
moderate depression was revealed.  Panic disorder was also 
noted to be possible.  He reported that he had frequent 
nightmares and discussed a troubled relationship with his 
wife and girlfriend.  He reportedly exhibited symptoms which 
could be described as paranoia and complained of panic 
attacks.  He indicated that his wife had an alcohol abuse 
problem and left him several times, causing intense distress 
and his current emotional problems.  He complained of 
nightmares for the past 10 years and experiencing a nightmare 
in which his wife approached him lovingly and then stabbed 
him.  He denied suicidal ideation but reportedly stabbed 
himself and threw himself off some steps in the 2 to 3 weeks 
prior to the examination.

The veteran reported in a September 1983 statement that he 
had been receiving treatment for PTSD at a VA facility for 
several weeks.

In an October 1983 statement, the veteran's former boss 
discussed the veteran's drinking problem and its effect upon 
his work.  At that time, the veteran's former boss submitted 
a letter dated in November 1982 discussing the veteran's 
excessive use of alcohol and indicating that if he missed 
work again he would be fired.

Based on the foregoing evidence, the RO denied service 
connection for PTSD in November 1983.

May 1992 private treatment records indicate that the veteran 
exhibited symptoms related to PTSD and alcoholism.  A 
treatment plan, including discussing memories and emotions 
related to his Vietnam war experience, was developed.

A July 1992 private physician statement indicated that the 
veteran was found to be an alcoholic but that he had 3 years 
of sobriety up until March 1992.  It was noted that he 
reportedly resumed drinking because of depression.  The 
examiner noted that nightmares concerning the veteran's 
Vietnam War experience coupled with other PTSD symptoms 
reportedly contributed to his drinking problem.  It was noted 
that a typical nightmare included watching a ship's gun 
discharge and smelling burning flesh.  Flashbacks were also 
reported, including during the veteran's 3 years of sobriety.  
Erratic sleeping patterns due to fear of darkness and 
sleeping for only 1 to 2 hours were noted.  Signs of 
paranoia, difficulty concentrating, and hypervigilance were 
also reported.  The examiner noted that because of the 
veteran's anxiety and depression stemming from underlying 
PTSD, it would be difficult for him to sustain employment.  

A July 1992 private physician statement indicated that the 
veteran was being treated for PTSD with alcoholism and 
related depression.  It was noted that the veteran was not 
drinking at that time but that his alcohol dependence was 
related to his PTSD symptomatology.  Depressive symptoms and 
anxiety were noted.  The veteran again reported disruptive 
nightmares and flashbacks.  

January 1993 private treatment records indicated that the 
veteran was in Vietnam for 9 months on a destroyer.  A 
history of alcoholism with a recent relapse was reported.  
The veteran reported panic attacks with increased 
palpitations, shortness of breath, numbness, and tingling.  
He reported feeling more on edge during the Gulf War.  He 
indicated that he would jump when the phone rang and isolated 
himself more.  It was reported that his alcohol relapse was 
related to PTSD.  Chronic PTSD, panic attacks, agoraphobia, 
and alcohol abuse were assessed.

January 1993 private hospitalization records indicate that 
the veteran was seen for a nervous condition.  He reported an 
intermittent drinking problem which became a problem in his 
life by age 25.  At that time, he complained of a problem 
with nerves which he indicated may have been attributable to 
PTSD and/or panic attacks.  He reported that he had been 
having trouble with his emotions for 10 years.  He complained 
of nightmares and reliving his Vietnam experiences when he 
spent many months on the firing line on a destroyer ship off 
the coast of Vietnam.  The examiner noted that he did not 
point out any terrible crises other than the fact that he was 
there.  He reported that his biggest problem was lack of 
sleep due to commotion, noise and fear.  He was reportedly 
anxious and worried all of the time.  He also complained of 
feeling weak, nervous, depressed, and of hyperventilation and 
vague chest pain.  He reportedly had intermittent suicidal 
ideation but denied suicide attempts.  Panic attacks, 
possibly PTSD, and a long standing drinking problem were 
assessed.

The veteran was afforded an April 1993 VA examination.  He 
reported that following deployment to the Vietnam theater, 
his ship was involved in constant shooting onto coastal 
targets.  He reportedly remembered and relived a sulfur 
smell.  He indicated that his ship was never directly under 
fire and that he spent most of his time below deck working on 
maintenance assignments.  He reported feeling in constant 
distress aboard ship and afraid "just waiting to get blown 
up".  He noted that he "never knew when they may be 
shooting back."  He reportedly remembered constant firing of 
guns and heat below deck.  He also remembered intense 
feelings of anxiety, as evidenced by palpitations, difficulty 
sleeping, and fears that the ship would sink.  

The veteran was administratively discharged from service with 
honorable conditions, reportedly due to 2 to 3 driving while 
intoxicated arrests he received while on leave.  He noted 
that the alcohol problems continued after service and 
interfered with his personal life and workability.  He 
indicated that progressive anxiety symptoms began 10 years 
prior to the examination.  He described the symptoms as being 
panic type in intensity.  He indicated that the anxiety 
attacks manifested as feelings of being increasingly afraid, 
palpitations, some shortness of breath, tightness in the 
throat, and overall feelings of fear.  He noted that the 
attacks were often initiated by reminders of his time aboard 
ship, such as the smell of diesel oil or steam.  He indicated 
that he was afraid to drive a car alone and reported feelings 
of paranoia.  He noted sleep disturbance, as evidenced by 
recurring nightmares.  He reported recurrent dreams of the 
faces of different people and his ship sinking while at sea.  
He complained of agoraphobic symptoms.  He indicated that he 
became increasingly afraid and anxious following the Desert 
Storm conflict, perceiving that it may be the end of the 
world.  He reported that he developed tunnel vision during 
anxiety attacks.  He noted that the symptoms were not all due 
to his drinking, but that the anxiety attacks were initiated 
by recurrence of smells that were reminders of the war zone.  
He also reported that he had stimulation of anxiety attacks 
while watching war related movies and television programming.  
The veteran presented as anxious and jumpy, often responding 
in an exaggerated manner to noises in the room or rattling of 
the door.  During these episodes, he reportedly had 
difficulty maintaining eye contact until he seemed to calm 
down.  He reported feeling nervous.  His affect was slightly 
anxious although he was able to show a good range of emotion 
during the interview.  A history of alcohol dependence, 
currently in remission, panic disorder with moderately severe 
agoraphobia, and possible dysthymic disorder were diagnosed. 
October 1993 private alcohol abuse treatment records 
indicated that the veteran began abusing alcohol again after 
his brother's accidental death.  PTSD flashbacks and panic 
attacks were noted.  Alcohol dependency, manic depression, 
and PTSD were assessed.  

At that time, he reported being on a ship in Vietnam that 
constantly bombed the coastline for 6 months.  He reported 
fearing that the ship would be sunk and that he was terrified 
of the water.  He indicated that these events caused his 
PTSD.  He reported that he began drinking at age 13 and drank 
heavily during service.  He reported being depressed for the 
past 20 years since Vietnam.  He denied suicidal ideation.  
He reported decreased sexual drive, fatigue, tearfulness, and 
a change in sleep patterns.  He indicated that his past 
treatment was focused upon his alcoholism and depression.  He 
indicated that his brother's death in a motor vehicle 
accident precipitated his most recent alcohol relapse.  

In an undated statement, the veteran complained that there 
was constant noise, smell, heat, confusion, and fear of dying 
while aboard ship in Vietnam.  He reported that he was unable 
to sleep.  He was constantly on guard and expected to die.  
He noted that the ship could have been shot at when they had 
to relieve a battleship.  He indicated that he had no one to 
talk to and that it caused him to be mentally and physically 
unstable.  He reported flashbacks after service while working 
and that he was unable to maintain his position as a welder.  
He reportedly took a job as a janitor so that he would not 
hurt anyone if he had a flashback.  He indicated that he 
eventually was unable to sleep more than a few hours nightly, 
and that he suffered nightmares.  He reportedly had 
difficulty concentrating and distinguishing what was real.  
He noted that his symptoms intensified in 1983.  He reported 
that his screaming while sleeping frightened his wife and 
children and they left him.  He indicated that he used 
alcohol to sleep.  He noted that he was suicidal several 
times.  He indicated that in his current state, he was unable 
to care for himself and family.  He reported feeling 
degraded, frustrated, and angry with himself.  He noted 
problems with memory.  He reported a nightmare in which his 
friends aboard the ship were drowning after he replaced the 
gaskets around the water tight hatches and doors.  He 
described one hallucination in which he was walking toward 
the restroom in his home and imagining that he was on board 
the ship in Vietnam.  He also reported that he once kicked a 
door in his sleep while dreaming he was aboard ship.  He 
indicated that his daughter and the woman with whom he lived 
were fearful of those episodes.  

The veteran was afforded an April 1994 hearing before a 
member of the Board.  He testified that one of his duties 
aboard ship was to handle shells and damage control.  He 
noted that a constant state of readiness aboard ship created 
fear.  He reported that the ship would rock constantly.  He 
indicated that because of his military experience he was 
still unable to sleep when there were even small noises.  He 
testified that the firing of the guns created an unusual 
amount of concussion throughout the ship.  He indicated that 
he felt like his life was in jeopardy specifically during 
typhoon season when a smoke bomb accidentally broke loose and 
the servicemen believed it to be a depth charge.  He 
indicated that he began to experience anxiety after he left 
Vietnam.  He noted that he had been assigned to another ship 
and that he began to isolate himself from the rest of the 
crew at that time and that he experienced flashbacks and 
nightmares.  He reported that he attended welding school 
after service and that because he had been a welder aboard 
the ship, he would often be sent into a flashback.  He also 
indicated that he feared having a flashback while driving

He testified that he did not suffer from emotional 
difficulties prior to service.  He also noted that he did not 
suffer emotional difficulties during service until he learned 
that he would be shipped to Vietnam.  He testified that he 
never felt like the ship was seaworthy and noted that it once 
went dead in the water.  He indicated that he had no time to 
report to sick bay in Vietnam.  He testified that he was 
unable to eat or sleep aboard ship.  He indicated that he did 
not complain about his emotional problems after he was 
transferred to another ship. 

In April and August 1994 and April 1996 statements, Cindy M. 
Tvardy, M.Ed., stated that the veteran had been treated at 
the Bristol Regional Counseling Center since March 1992 for 
PTSD and alcoholism, that he used alcohol to self-medicate 
his PTSD and that PTSD could be created by living in a state 
of constant fear and anxiety combined with the individual's 
inability to cope.

In the veteran's May 1996 statement, he again reported 
feelings of fear during service in Vietnam.  He noted that on 
one occasion, his ship picked up a named downed pilot.  He 
indicated that he had felt that if the enemy could shoot down 
a jet that the ship would be an easy target.  He again noted 
that he suffered from frequent nightmares and flashbacks 
which affected his ability to maintain employment.  

A June 1997 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that the 
veteran's ship, the USS Huntington, operated off the coast of 
Vietnam for 6 months during the veteran's period of 
assignment.

During an October 1997 VA examination, the veteran indicated 
that he felt his depression and anxiety problems began 13-14 
years earlier, at about the time of his second divorce.  He 
complained of hopelessness, combativeness, difficulty 
concentrating, paranoia, and nightmares.  He indicated that 
he dreamt of being aboard the ship.  He reported that there 
were significant stressors aboard the ship.  He noted that he 
spent most of his time below deck performing work as a 
welder. 

Alcohol dependence in partial remission, dysthymic disorder, 
and moderately severe major recurrent depression were 
diagnosed.  The examiner noted that the veteran did not meet 
the criteria for PTSD.  He indicated that the veteran did not 
experience significant trauma.  There was reportedly an 
absence of the extent of persistent avoidance which would be 
present in PTSD.  The veteran's avoidance and lack of social 
interaction was attributed to a mood disorder.  The criteria 
of increased arousal in response to the presence of such a 
disorder was not found.  Chronic mood disorder, dysthymia, 
with an overlying major depression was assessed.  It was 
noted that the veteran's chronic use of alcohol had affected 
his mental condition.

In a June 1998 statement from Bristol Regional Counseling 
Center therapist Tvardy, it was indicated that the veteran's 
PTSD continued to interfere with his daily functioning.  He 
reportedly relived his ship experience through nightmares and 
flashbacks.  Sights, smells, and noises reportedly triggered 
the veteran into flashbacks of his military experience.  He 
indicated that he had difficulty connecting with other people 
and described himself as separated from others.  Persistent 
symptoms of arousal including difficulty staying asleep, 
difficulty concentrating, and hypervigilance were noted.

The veteran's girlfriend submitted a statement dated in 
August 1998 indicating that the veteran had difficulty 
sleeping, which included shaking and nightmares.  She 
reported that he dreamt he was aboard the ship.  She also 
reported that he suffered "panics" and indicated that he 
once believed that their home would be bombed when a plane 
flew overhead

The veteran's sister-in-law submitted a statement dated in 
August 1998 indicating that, since service, the veteran was 
very restless and discontent.  She indicated that he often 
appeared anxious and would sweat profusely when in a group.  
He was reportedly often irritable and showed outbursts of 
anger.  She noted that when the veteran stayed at her home, 
he had trouble sleeping, would awaken with nightmares, and 
would not sleep for more than 3 to 4 hours nightly.  She also 
reported that confined spaces seemed to scare him.  She noted 
that sudden noises or movement set him off and he 
occasionally responded violently.

The veteran's mother submitted a statement dated in September 
1998 indicating that after service she tried to keep him from 
hurting himself.  She noted that he would not allow her to 
touch him about the face.  She reported that he had 
flashbacks of Vietnam and trouble sleeping.  She also 
reported that she was scared when he did not remember who she 
was.

The veteran was afforded a September 1998 VA RO hearing.  He 
testified that he received a Vietnam medal and a star, but 
that he was not wounded.  He indicated that his ship was 
assigned to shooting at the inland, carrier escorts, and 
patrolling.  He cited thinking about being shot out of the 
water, watching the planes go off the carrier, retrieving a 
downed pilot, contracting VD, avoiding typhoons, being unable 
to sleep, thinking of dying, and dealing with noise and 
stress as stressors.  He testified that he dreamt about 
Vietnam experiences and had nightmares and flashbacks, that 
it was stressful for him to watch war movies, that he did 
everything he could to avoid thinking about war and that he 
spent most of his time at home in the woods.  He testified 
that seeing Chinese, Vietnamese, or foreign people and smells 
of oil and steam caused flashbacks.  He thought of Vietnam 
several times weekly, and he had a problem remembering 
certain things that occurred in Vietnam but he tried to block 
out a lot of his experiences.  He rarely left the house and 
avoided shopping and the mall because there were too many 
people there.  He indicated that he spent a lot of time alone 
and was frequently depressed.  He testified that he had been 
involved in fights, and that he was nervous, easily angered, 
and not trusting.  He had recently gone to the Great Lakes 
and seeing the waves and ships upset him.  He testified that 
he did not lose any close friends while in Vietnam and that 
enemy forces never attacked his ship but that they were 
within seeing distance of the coast.  He reported that he 
could see the bunkers being knocked out and fire and sulfur 
out of the shells and planes being shot down.  

In conjunction with the hearing, the veteran submitted a 
letter dated in February 1969 providing a status report of 
the veteran's ship in Vietnam.  It noted that the veteran's 
ship provided naval gunfire support, and that the ship had 
rescued a downed pilot, whose plane had crashed several miles 
from the ship, as the ship patrolled the coast of South 
Vietnam.  He also submitted undated documents indicating that 
ship personnel were on constant alert for the security of the 
ship and the ever present threat of counterbattery.  He also 
submitted excerpts of a diary he kept during service 
indicating that, while in Vietnam, his ship fired shots into 
Vietnam, tried to avoid several typhoons, and rescued a 
downed fighter pilot.

The veteran was afforded a June 1999 VA examination by a 
panel of two psychiatrists who reviewed the medical records 
and claims folder and examined the veteran.  The veteran 
reported that he was not "doing much of nothing"and did not 
socialize.  He indicated that his greatest PTSD problem was 
nightmares but also complained of paranoia, panic attacks, 
and sleep disturbance.  He reported that he had often had a 
few days of remission during which time he tried to work.  
The examiners indicated that a review of the record indicated 
that the alcohol dependence had been the overwhelming problem 
in gaining and keeping gainful employment.  The veteran 
indicated that his unemployment was attributable to his 
mental condition.  He indicated that odors of diesel oil or 
steam caused flashbacks to his Vietnam service.  He noted 
that he once had to leave a roofing job because the gray 
paint on the roof evoked memories of being back aboard the 
ship.  He also noted that he had nightmares that didn't 
relate to his military service.  The veteran cited being 
located off the coast of Vietnam and helping with naval 
gunfire support as a ship welder/fitter as stressors.  The 
examiners also found that the veteran's mental status exam 
was not consistent with PTSD.  It was noted that he appeared 
to have some psychogenic amnesia because he was unable to 
establish a time line when he was actually there.  The 
veteran's claims of arousal were noted to be supported by 
claims of difficulty staying asleep and hypervigilance but 
upon exposure to loud stimuli, it was noted that the veteran 
did not display an exaggerated startle response.  The 
examiners noted that the linkage between the stressor and the 
current symptoms would be significant if he had experienced a 
traumatic stressor of sufficient duration that would outside 
the usual human experience.  No such stressor was found.  The 
examiners also noted that the records contained no evidence 
of an observed panic attack.  Alcohol dependence, presumed 
continuous or at best in early remission was diagnosed.  The 
examiners disagreed with the PTSD diagnosis.  The examiners 
also noted that a diagnosis of panic attack or disorder from 
the veteran's private physician, was as least as likely to be 
anxiety disorder secondary to the effects (withdrawal) of his 
alcohol dependence.  The examiners indicated that any anxiety 
or psychotic disorders the veteran may have would not, in 
aggregate, equate to a diagnosis of PTSD. 

Laws and Regulations

Appellate review will be initiated by a notice of 
disagreement which must be filed within one year from the 
date of notification of the result of the initial review or 
determination.  If a notice of disagreement is not timely 
filed, the determination shall become final and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105(a),(b); 38 C.F.R. 
§ 20.1103 (1999).  Only if new and material evidence is 
presented with respect to a claim that has been finally 
denied shall the claim be reopened and reviewed as to all of 
the evidence of record.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is material if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(1998); Hicks v. West, 8 Vet. App. 417 (1995).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, a 
veteran's assertions of participation in combat are generally 
accepted as true for purposes of determining whether the 
claim is well grounded.  Falk v. West, 12 Vet. App. 402, 404 
(1999).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

As to a PTSD claim, the Court has held that such a claim is 
well-grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996). 

Analysis

In this case, the evidence added to the record since the RO's 
November 1983 denial of service connection for PTSD consists 
of hearing transcripts, VA and private examinations, 
outpatient and hospital treatment records, and statements of 
the veteran's mother, girlfriend, sister in law, and the 
veteran himself.  This information, including an April 1994 
statement of a therapist linking the veteran's PTSD to his 
military service, is new and material in that it was not 
available for review in November 1983 and bears directly and 
substantially on matters which were the bases of the prior 
denial of service connection.  Therefore, as the Board finds 
the clinical evidence added to the record is "new and 
material" to the veteran's claim, the claim is reopened.  
38 C.F.R. § 3.156.

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Caluza, 
7 Vet. App. at 506.  

Specifically, the record contains diagnoses of PTSD.  In 
addition, the record contains the veteran's statements 
regarding his exposure to significant stressors during his 
service.  Finally, the record contains an April 1994 
therapist's statement and her subsequent statements that 
specifically relate the veteran's PTSD symptoms to his 
experiences in service.  This medical evidence of a 
connection between the veteran's PTSD and his military 
experiences is sufficient to provide the requisite medical 
evidence of a nexus between service and a current disease 
that is necessary under Caluza to well ground a PTSD claim.  

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that all 
relevant evidence for an informed adjudication has been 
assembled and medical examinations have been provided, most 
recently in June 1999.

The Board turns to an adjudication of the claim on the 
merits.  The veteran has submitted several statements of a 
therapist at a counseling center offering a diagnosis of PTSD 
and linking the disorder to military service.  Significantly, 
the findings and opinions of the counseling center are 
contradicted by the findings and opinions of VA examiners who 
have consistently rejected PTSD diagnoses. 

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the Board notes 
that the June 1999 VA examiners' opinion reflects an 
examination of the veteran and a full review of all the 
evidence of record.  In contrast, there is no evidence that 
private examiners reviewed the veteran's claim folder.  The 
Board notes that the Court has determined that medical 
opinions based on a history furnished by the veteran and 
unsupported by the clinical evidence are of low or limited 
probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
The Court has further stated that, without a thorough review 
of the record, an opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 177, 180 (1993). 

In addition to the relative quality of the reports, the Board 
has taken into consideration the relative qualifications of 
the VA examiners and the counseling center therapist.  In 
this case, the Board places greater weight on the medical 
opinion of VA examiners, who are psychiatrists, than it does 
on the veteran's private therapist because of their increased 
level of training.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Thus, the opinions of the VA examiners, specifically 
the June 1999 opinion that sufficient traumatic stressors 
were not found and that a diagnosis of PTSD was not 
supported, are given higher probative value.  

As for stressor evidence, the veteran claims that his current 
condition is linked to experiences while serving aboard a 
destroyer ship in Vietnam.  A finding that he engaged in 
combat requires evidence showing that he participated in 
events constituting an actual fight or encounter with a 
hostile foe.  VAOPGCPREC 12-99.  The evidence shows that he 
worked as a welder and pipe fitter and did not receive awards 
or medals indicative of combat.  Although the ship he helped 
to maintain may have participated in support firing, his 
duties were confined to the ship.  The Board finds that the 
veteran did not engage in combat while in service.  Cohen, 10 
Vet. App. at 142.  

If the veteran did not serve in combat or if the claimed 
stressor is not combat related, a veteran's testimony is not 
sufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Id.  
The veteran's recount of stressors was generally in terms of 
fear rather than of specific traumatic incidents which 
occurred aboard ship.  The veteran's service medical records 
are negative for emotional complaints related to military 
service and USASCRUR could not verify any specific stressors.  
In addition, as noted above, VA examiners found insufficient 
evidence of traumatic stressors in service.  The Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.

The Board notes that the veteran and his family, not being 
medical professionals, are not qualified to offer testimony 
on such medical issues as diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the veteran has not shown that any current psychiatric 
disability was incurred in or aggravated by service, service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this 
decision, the doctrine of reasonable doubt was considered 
but, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran began receiving Supplemental 
Security Income (SSI) in 1994.  There is no allegation or 
evidence that the benefits were paid pursuant to a finding of 
PTSD or that the Social Security Administration based its 
grant upon pertinent information other than that contained in 
the claims folder.  In addition, neither the veteran or his 
representative have maintained the existence of SSI records 
that are pertinent to the claim.  As such, no duty to assist 
with respect to SSI records has been triggered since there is 
no proffer that the receipt of benefits is relevant to the 
claim.  See Brock v. Brown, 10 Vet. App. 155 (1997).



ORDER

The claim of entitlement to service connection for PTSD is 
denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


